Nationwide Life Insurance Company: ·Nationwide Variable Account - 8 Prospectus supplement dated May 1, 2004 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2009, the following underlying mutual funds are available as investment options under your contract: · Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I · Nationwide Variable Insurance Trust - Oppenheimer NVIT Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - Van Kampen NVIT Real Estate Fund: Class I · Nationwide Variable Insurance Trust - Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I · Nationwide Variable Insurance Trust - Neuberger Berman NVIT Socially Responsible Fund: Class I · Nationwide Variable Insurance Trust - NVIT Core Bond Fund: Class I · Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class III · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class II · JPMorgan Insurance Trust – JPMorgan Insurance Trust Diversified Mid Cap Value Portfolio: Class 1 2.Effective May 1, 2009, the Appendix A is amended to include the following: Nationwide Variable Insurance Trust - American Century NVIT Multi Cap Value Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser:American Century Investment Management, Inc.
